Citation Nr: 0717732	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  06-10 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Little Rock, Arkansas




THE ISSUE

Entitlement to payment by the Department of Veterans Affairs 
(VA) for the cost of emergency treatment provided by the 
University of Arkansas Medical Center and Medical College 
Physicians' Group from May 25-27, 2005 under the provisions 
of the Veterans Millennium Health Care and Benefits Act.  




WITNESSES AT HEARING ON APPEAL

The veteran and his wife






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1961 to 
July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the North 
Little Rock VAMC that approved payment for two days of 
emergency treatment at the University of Arkansas Medical 
School (May 23-24, 2005) but denied payment for the three 
subsequent days (May 25-27) based on a determination that the 
veteran had stabilized on May 24 and could have been 
transferred to the VAMC for treatment at that time.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge in a hearing at the VA Regional Office 
(VARO) in Little Rock, Arkansas in January 2007.  

During that hearing the veteran submitted private medical 
records, private billing statements, and VA medical records 
with a waiver of initial VARO or VAMC jurisdiction.  The 
Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800 (2006).  

Also, during that hearing, the undersigned Veterans Law Judge 
granted the veteran's motion for advancement of the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 20.900(c) (2006).  

This appeal is being remanded to the VAMC for further 
development as detailed hereinbelow.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The veteran in this case seeks payment or reimbursement by VA 
for emergency service provided for a nonservice-connected 
condition by a non-VA provider under the provisions of 
38 U.S.C.A. § 1725 (West 2002 & Supp. 2006) and 38 C.F.R. §§ 
17.1000-1003 (2006).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177, and will be 
referred to as the "Millennium Bill Act" in this 
discussion.  

To be eligible for payment or reimbursement under the 
Millennium Bill Act, the veteran must satisfy all nine 
conditions enumerated in 38 C.F.R. § 17.1002.  The Board is 
remanding this case for further development of two of those 
conditions. 

First, payment or reimbursement for medical care beyond the 
initial emergency evaluation may be only for a continued 
medical emergency of such a nature that the veteran could not 
have been safely transferred to a VA or other Federal 
facility; i.e., the medical emergency lasts only until the 
time that the veteran becomes stabilized.  See 38 C.F.R. §§ 
17.1002(d), 17.1005(b).

Second, the veteran must have been enrolled in the VA 
healthcare system and have received VA treatment under 38 
U.S.C. Chapter 17 within the 24 month period preceding the 
emergency treatment for which payment or reimbursement is 
claimed.  See 38 C.F.R. § 17.1002(e).  

In regard to the first condition, the VAMC denied payment of 
charges after May 24, 2005 based on a decision that the 
veteran was stable as of that day and could have been 
transferred to the VAMC for treatment.  

The veteran asserts that he was not stable enough to be 
transferred and cites the involvement of VAMC physicians in 
his care while he was undergoing treatment at the University 
of Arkansas Medical School (see e.g. VA VISTA cardiac 
consultation note dated May 25, 2005).  

The question of whether the veteran was medically stable for 
transfer to the VAMC at some point between May 25-27 2005 is 
a medical determination.  There is nothing in the file 
showing a medical rationale for the VAMC's decision, and the 
Board may not base a decision on its own unsubstantiated 
medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case must be remanded to the VAMC 
for appropriate review and opinion by a physician.  

In regard to the second Millennium Bill Act condition, the 
VAMC file contains no documentation showing whether the 
veteran was enrolled in the VA healthcare system and had 
received VA treatment within the 24 month period preceding 
the claimed treatment in May 2005.  

This is a threshold question toward showing entitlement to 
payment or reimbursement under the Millennium Bill Act.  The 
VAMC must resolve this question, in coordination with the 
VARO as appropriate, before the issue can be readjudicated.  

Accordingly, the claim is REMANDED to the VAMC for the 
following action:

1.  The VAMC, in cooperation with the 
VARO, should determine whether this 
veteran was enrolled in the VA healthcare 
system and had received VA medical 
treatment within the 24 month period 
preceding the claimed treatment in May 
2005.  The finding of fact on this 
question should be incorporated into the 
record.  

2.  The VAMC should submit the veteran's 
file, to include his May 2005 inpatient 
treatment record at University of 
Arkansas Medical School, his testimony 
before the Board in January 2007, and 
this REMAND, to a physician specializing 
in cardiac disorders for review.  

The reviewing physician should provide 
an opinion, based on review of the 
complete VA and non-VA treatment 
record, as to whether the veteran was 
medically stable for transfer from the 
University of Arkansas Medical School 
to the VAMC at any point between May 24 
and May 27, 2005.  

The reviewing physician should provide 
the medical rationale for his opinion 
in a typewritten report, which the VAMC 
should associate with the file.  

4.  To help avoid future remand, VAMC 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the veteran's 
claim in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the VAMC 
should furnish to the veteran an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

